



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



269893 Alberta Ltd.
  v. Otter Bay Developments Ltd.,









2009 BCCA 37




Date: 20090204

Docket: CA036300

Between:

269893 Alberta Ltd.

Appellant

(
Petitioner
)

And

Otter Bay Developments
Ltd., 670543 B.C. Ltd, 673097 B.C. Ltd., Stipek Financial Services, LLC Defined
Benefit Pension Plan, Emerson Homes, a partnership of PGW Holdings Ltd., R.
Malcolm Holdings Ltd., and D. Bird Holdings Ltd., Glenda Treleavan, Dan
Treleavan, Forsite Developments Inc., Forsite Construction Inc., Towne Millwork
Ltd., K.D. Cabinet Components Ltd., 555870 B.C. Ltd., Edwards Electric Ltd.,
604674 B.C. Ltd., Slegg Construction Materials Ltd., Four Flower Enterprises
Ltd., Gulf Excavating Ltd., Red Line Custom Plumbing & Heating Ltd., Otter
Bay Investments Ltd., McCutcheon Design Group Ltd., Jawl Industries Ltd., Shanahan's
Limited Wellmaster Pump & Water Systems Ltd., David Bromley Engineering
Ltd., Polar Electric Inc.

Respondents

(
Respondents
)




Before:



The Honourable Mr. Justice
  Mackenzie





The Honourable Mr. Justice
  Chiasson





The Honourable Mr. Justice
  Bauman









M.D. Andrews, Q.C. and K.A.
  Gammon



Counsel for the Appellant





G.E.H. Cadman, Q C and R.H.
  Harrison



Counsel for the Respondents,
673097 B.C. Ltd,
Glenda & Dan Treleavan





Place and Date of Hearing:



Vancouver
, British Columbia






20 January 2009





Place and Date of Judgment:



Vancouver
, British Columbia






4 February 2009









Written Reasons by
:





The Honourable Mr. Justice
  Chiasson





Concurred in by:





The Honourable Mr. Justice
  Mackenzie
The Honourable Mr. Justice Bauman




Reasons for Judgment
of the Honourable Mr. Justice Chiasson:

Introduction

[1]

The appellant owned land in Otter Bay on Pender Island, British Columbia.  In November 2003, it and others entered into a
Co-Ownership Agreement (the Agreement) for the purpose of developing
recreational property in the Otter Bay area.  Part of the agreement was the
transfer by the appellant of its land valued at $1,111,000 to the respondent
Otter Bay Developments Ltd. (Otter Bay) and the granting to the appellant of
a Vendor Take Back Mortgage (the Mortgage) for that amount.  The co-owners
and Otter Bay guaranteed repayment of the Mortgage.

[2]

Various conditions of the
Agreement were not met by the required date of December 31, 2004, and the
parties entered into a Co-Ownership Extension Agreement (the Extension
Agreement).  This agreement eliminated the guarantees of the co-owners and
provided that the appellant may at any time after September 30, 2006 demand  that
the entire amount secured under the [Mortgage] be paid in full within 90
days.

[3]

In April 2005, the transfer was
effected and the Mortgage was granted.  Section 10 of the Mortgage provided for
repayment as follows:

REPAYMENT
CLAUSE

The
Borrower by way of this mortgage and a collateral mortgage charging lands
legally described as Lot 1, Section 17, Pender Island, Cowichan District, VIP
78491 (Lot 1) is granting the Vendor Take Back Mortgage (as defined in
section 7.1 of the Co Ownership Agreement) to the Lender to secure the
Principal Amount and the other amounts payable to the Lender under Section
8.2(b) of the Co-Ownership Agreement.  The Principal Amount and such other
amounts shall be paid to the Lender pursuant to the distribution schedule as
set out in section 8.2(b) of the Co-Ownership Agreement.

The
Principal Amount shall in any event become due and be paid by the Borrower on
demand by the Lender after September 30, 2006.  The Lender agrees that if the
Borrower observes and performs all of the Borrowers covenants under the
Mortgage and pays the Lender the payments under this Mortgage, the Lender will
not exercise its right to demand payment of the Principal Amount prior to
September 30, 2006 and without providing the Borrower ninety (90) days notice.

[4]

Section 8 of the Agreement deals
with Gross Receipts, which is a defined term.  From Gross Receipts, costs and
expenses are paid and a reserve established.  The net is called Cash
Surplus.  Section 8.2(b) provides that any Cash Surplus is paid first to
initial contributors to the project and to the Mortgage pro rata.

[5]

On September 25, 2006, the
appellant gave notice requiring repayment of the Mortgage based on alleged
defaults of Otter Bay.  Payment was not made.  The appellant brought a
foreclosure petition and sought a declaration the Mortgage had priority over
claims of the respondents, who are co-owners, lien claimants and promissory
noteholders; the appellant also sought a declaration Otter Bay is in default
and the amount secured is due and payable.  Only the respondents 673097 B.C.
Ltd., Glenda Treleaven and Dan Treleaven participated in this appeal.

[6]

The chambers judge concluded
repayment was to be made only out of Cash Surplus, of which there was none, and
the second paragraph of s. 10 concerned timing only.  She adjourned the appellants
request for a declaration Otter Bay was in default because she was not
satisfied, on the material then available, that this issue could be determined
because she was not in a position to weigh conflicting evidence.  The judge
invited the parties to make submissions whether the issue should be referred to
the trial list, but no submissions were made.

The chambers judgment

[7]

The chambers judge recapitulated
the arguments of the parties in paras. 27 and 28 of her reasons.

[27]      The
petitioner says that regardless of the repayment terms in the Co-Owners
Agreement, it is entitled to payment of the Principal Amount.  It says that the
VTB Mortgage did not simply secure payment of the distributions under the
Co-Owners Agreement, it is an independent obligation.  The petitioner says that
when the Co-Owners Agreement was amended, dated December 2004, the co-owners
were no longer required to covenant or guarantee payment of the VTB Mortgage,
but Alberta received the right to be repaid in full, on demand, within 90 days
following September 30, 2005, secured by the VTB Mortgage registered against
the land.  It says that it was not required to, and has not subordinated its
interest to any of the respondents.

[28]      The
respondents say that the VTB Mortgage only secures repayment of the amounts due
under the Co-Owners Agreement: that is, on distribution of the cash surplus, as
set out in Section 8.2(b) of the Co-Owners Agreement.  They say that the
reference in the second paragraph of the Repayment Clause to Principal Amount
adds nothing: that if there is nothing due, because there is no cash surplus
under the Co-Owners Agreement, then the mortgagee can only demand what is due,
which in this case is nothing.

These
positions are advanced on this appeal.

[8]

The chambers judge addressed the
interpretation of the Mortgage repayment clause as follows:

[31]      In
my view, the provisions of paragraphs one and two of the VTB Mortgage Repayment
Clause can and must be read consistently.  Paragraph one identifies the
mortgage as the Vendor Take Back Mortgage as defined in section 7.1 of the
Co-Owners Agreement.  It also provides that the  Principal Amount and such
other amounts
shall

[emphasis added] be paid to the Lender [Alberta] pursuant to the distribution schedule as set out in section 8.2(b) of the
Co-Ownership Agreement.  That distribution schedule, as described above,
requires the VTB Mortgage to be paid from cash surpluses in the order specified
in s. 8.2(b), that is after all costs and expenses of the project have been paid.

[32]      The
second paragraph of the repayment clause simply sets a date on which Alberta can demand payment; it does not alter the payment priority set out in the Co-Owners
Agreement.

[33]      This
interpretation is also consistent with the other documents, such as the
prospectus, which provided information to prospective equity investors, and
with the promissory notes, which provide that they will be repaid before
distribution of any cash surplus.  As an aside, I see no difference between the
two forms of promissory note.  The parties clearly understood the reference to
cash surplus to be a reference to the Co-Owners Agreement cash surplus, the
second form of promissory note merely sets out the location of the definition
of cash surplus.

[34]      If
the VTB Mortgage were intended to ensure that Alberta would be paid in full
after demand, in priority to all others except prior registered charges, the
VTB Mortgage would not specify that Alberta would be paid according to s.
8.2(b) of the Co-Owners Agreement.

[35]      Nor
would Alberta be silent while promissory noteholders were promised that they
would be paid before any distribution of cash surplus pursuant to s. 8.2(b).  Alberta is fixed with the knowledge of Bromley, its president.  He clearly knew the terms
of the promissory notes.  If Alberta intended to be paid before the
noteholders, and outside of the provisions of s. 8.2(b), equity would expect it
to say so.  In short, the conduct of Alberta is consistent with my
interpretation of the VTB Mortgage.



[38]      Accordingly,
although Alberta may be entitled to demand payment of the Principal Amount,
this does not alter priority for payment as set out in the Co-Owners Agreement
and incorporated by reference into the VTB Mortgage.  Therefore, the petitioner
is not entitled to the relief it seeks at paragraph (a) of the petition.

[9]

In paras. 41 and 42, the judge
discussed the default issue:

[41]      The
defendants assert that these were breaches which, if they existed, were caused
by Bromleys activities, his failure to issue engineering certificates, and Albertas improper refusal to issue partial discharges of the VTB Mortgage, which prevented
sales of units, all of which caused a financial crisis for the project.  For
example, Mr. Treleavan, one of the co-owners, and a promissory noteholder,
deposes that Bromley presented his view to directors of Otter Bay Developments
Ltd. on September 8, 2006, that the VTB Mortgage should be paid in priority to
all other costs.  He says that the board was aghast at this suggestion and Bromley
resigned.  He says that after this meeting, Bromley refused to issue partial
discharges of the VTB Mortgage, stopped releasing engineer sign-offs for
occupancy permits, stopped performing work contracted by David Bromley
Engineering for the project, and claimed that the project was insolvent,
despite having almost all of the units sold.

[42]      I
am not in a position to weigh this evidence. If it is established that the Alberta company alone, or in conjunction with its president, Bromley, directly or indirectly
caused the breaches on which it relies to accelerate and demand payment, this
would be a defence to the petition.  It raises a triable issue.  It may be that
this is of no significance, because Alberta could have demanded payment on
October 1, in any event.  However, I am not able to find that the mortgagor
made default, as sought at paragraph (b) of the petition.

Discussion

The Mortgage repayment

[10]

Relying on paras. 41 and 44 of
this Courts decision in
Hayes Forest Services Ltd. v. Weyerhaeuser Co.
,
2008 BCCA 31, 289 D.L.R. (4th) 230, the respondents contend that this Court
should not interfere with the judges interpretation of s. 10 of the Mortgage absent
palpable and overriding error because the construction of contractual
provisions is a question of mixed fact and law.

[11]

In my view, the respondents
position takes too narrow a view of
Hayes
.

[12]

In
Hayes
, this Court
referred to and quoted from a number of authorities.  Several propositions
emerged.  They included the following: a trial judge must apply the proper
principles of contract interpretation; failure to do so would be an error
attracting review on a standard of correctness; determining the factual matrix
of a contract is a question of fact; construction of a contractual provision
becomes a question of law as soon as the true meaning of the words and the
surrounding circumstances have been ascertained.  This Court summarized the
analysis in para. 44, stating:

[44]      In
my view, taken broadly, the construction of a contract often is a question of mixed
fact and law.  Insofar as the task narrowly is to determine the meaning of the
words in the contract the matter may be a question of law as was stated in
Domtar
,
but where the factual matrix of the contract is questioned, determining that
matrix and its significance is a question of fact.  Interpreting the language
of the contract in the context of the factual matrix is a question of mixed
fact and law.

[13]

The analysis in
Hayes
was undertaken to examine the proposition that the construction of a contractual
provision is always a question of law because under the
Commercial
Arbitration Act
, R.S.B.C. 1996, c. 55, an appeal to the court is
limited to questions of law.  This Court concluded that often the construction
of a contractual provision is not solely a question of law, but it can be.  The
determination of the factual matrix is a question of fact.  This means that
interpreting the meaning of a contractual provision in the context of the
factual matrix is a question of mixed fact and law, but at the end of the day
the court determines the legal relationship between the parties as expressed by
the language of their contract.

[14]

In
Hayes
, this Court
expressed the nub of the problem which it was addressing in para. 45:

[45]      The
appeal judge also did not separate the question or questions of law that
properly may have been before him from a consideration of the factual
determinations of the arbitrator which were not properly before him.

[15]

In the context of an appeal under
the
Commercial Arbitration Act
, in the absence of legal error in
the arbitrators determination, the court must take the factual matrix as found
by the arbitrator.  On an appeal such as this, a trial judges determination of
the factual matrix is entitled to deference, but whether by arbitrator or
court, the final determination of the meaning of a contractual provision is a
question of law.  This is not altered by the fact the process leading to that
determination may involve questions of fact or mixed questions of fact and
law.  As noted, the construction of a contractual provision becomes a question
of law as soon as the true meaning of the words and the surrounding
circumstances have been ascertained.

[16]

I now turn to consider the
repayment provisions of the Mortgage.

[17]

The appellant proceeded on the basis
it had a right to demand payment because the Mortgage was in default.  The
Mortgage does not give that right expressly.  The second paragraph of s. 10
states the appellant will not exercise its right to demand payment until
September 30, 2006 if Otter Bay observes and performs all of its covenants
under the Mortgage.  This assumes the appellant has a right to demand payment
if Otter Bay fails to do so.  The respondents accept this assumption, but the
question remains, where is that right to be found?

[18]

The Mortgage incorporates
Prescribed Standard Mortgage Terms (the Prescribed Terms).  A number of
provisions of the terms are relevant.  Principle amount is defined as the
amount of money shown on the mortgage form.  Section 5 sets out promises of a
borrower, which include the payment of taxes and an obligation to keep promises
made to a lender in a mortgage or other instrument.  Section 8 provides, [i]f
a default occurs, all the mortgage money [which is defined as the principal
amount]  will, if the lender chooses, at once become due and payable.

[19]

Based on the Prescribed Terms, the
appellant was entitled to demand repayment on the default of Otter Bay.

[20]

In my view, on a plain reading of
s. 10 of the Mortgage, taking into account the scheme envisioned by the
Agreement, net cash was to be paid to those who created the project, including
the appellant by way of payment on the Mortgage until September 30, 2006, or an
event of default.  Ninety days after September 30, 2006, or in the event of a
default, the appellant was entitled to have the remaining indebtedness secured
by the Mortgage repaid.

[21]

The judges interpretation fails
to take into account the words shall
in any event
become due and
payable in the second paragraph of s. 10 (emphasis added).  That language is
clear and unambiguous and is consonant with the provisions of the Extension
Agreement.

[22]

The respondents and the chambers
judge refer to the fact promissory notes were obtained from investors and the
project proceeded.  Those notes stated that loans shall be fully repaid prior
to any distribution of cash surplus as defined in s. 8.2 of the [Agreement]. 
It was the judges view that the conduct of the parties agreeing to such terms
was consistent with her interpretation of the repayment provisions of the
Mortgage.  With respect, I do not agree.

[23]

The provision in the promissory
note is consistent with s. 8.1(a) of the Agreement which determines what Cash
Surplus is.  It is net of all amounts payable in respect of any interim or
permanent financing for the Project (excluding the [Mortgage]).  The
promissory noteholders are entitled to be paid ahead of payments pursuant to
the first paragraph of s. 10 of the Mortgage.  The notes have nothing to do
with the second paragraph.

[24]

The respondents contend the
Mortgage secures only the appellants entitlement to payments out of the Cash
Surplus.  That is not what the Mortgage says.  The Prescribed Terms state in s.
2 that the Mortgage is security for repayment of the mortgage money, the
principal amount.  On the face of the Mortgage, that amount is $1,111,000.

[25]

In my view, the respondents
position falls into the error against which this Court cautioned in para. 19 of
Black Swan Gold Mines Ltd. v. Goldbelt Resources Ltd.

(1996),
78 B.C.A.C. 193, 25 B.C.L.R. (3d) 285:

The
words of the contract must not be overwhelmed by a contextual analysis,
otherwise there is little point in writing things down. No certainty could be
achieved in choosing words to express a bargain.  Contract disputes would have
to be resolved by lengthy inquiries into what was fair in light of what
happened before, during and after the making of a contract.

[26]

I conclude that, s. 10 of the
Mortgage entitled the appellant to demand full payment of the Mortgage
principal, $1,111,000, on the default of Otter Bay.

Default of Otter Bay

[27]

The appellant contends the
chambers judge erred by adjourning its application for a declaration that Otter Bay was in default.  As noted, the judge did so because she was not prepared to
attempt to weigh contradictory evidence.  Although the parties were invited to
do so, no submissions were made to the judge concerning whether the issue
should be referred to the trial list.

[28]

In this Court, the appellant
states the judge had nothing to weigh because the alleged conduct of Mr.
Bromley, who was the president of the appellant and whose conduct the
respondents say caused Otter Bays defaults, took place after the defaults of
Otter Bay occurred and were, in any event, in part not the conduct of the
appellant because Mr. Bromleys engineering services were provided through a
separate company.  I agree with these contentions.

[29]

The appellant identified defaults
in an August 9, 2006 letter.  They included the respondents failure to pay
GST.  As of August 31, 2006, the unpaid amount was $361,829.  In its September
25, 2006 notice of default, the unpaid amount was identified as a default.

[30]

In para. 41, the judge noted the
contention of the respondents that the appellant had failed to provide partial
mortgage discharges as was required by the Agreement.  It was contended by the
respondents that this caused an inability to sell units and a financial crisis,
but the evidence is clear partial discharges were provided well into September,
that is, after the respondents default.

[31]

The judge also referred to a
September 8, 2006 meeting of members of the board of directors of Otter Bay at which Mr. Bromley took the position the Mortgage should be paid in priority to
all other costs.  The directors were very upset.  Mr. Bromley resigned.  After
this meeting, apparently Mr. Bromley refused to sign partial discharges and his
company did not provide engineering certificates.  The appellant contests the
validity of the allegation this conduct was improper, but it is clear the
alleged conduct was after the GST default.  It did not cause it.  There was
nothing for the judge to weigh.

Conclusion

[32]

Although the appellants petition
sought priority over the claims of all of the respondents, it limited the
relief sought in this Court as stated in its factum to:

(a)        Allowing
the appeal and setting aside the order of the Honourable Madam Justice Brown;

(b)        Declaring
that the VTB Mortgage (comprising the mortgages over both Lot A and Lot I
registered in the Victoria LTO under Numbers EXO41329 and EXO41328) and the
equitable mortgage over the beneficial interests of the Co-Owners are entitled
to priority over the interests of the respondents, subject only to the
outstanding application of the Lien Claimants for an order pursuant to section
32 of the
Builders Lien Act
;

(c)        Declaring
that Otter Bay as mortgagor has made default under the VTB Mortgage, and as a
result of such default the Principal Amount of $1,111,000 and other monies
owing under the VTB Mortgage and the equitable mortgage are immediately due and
payable to Alberta.

[33]

I would allow the appeal as
requested by the appellant.

The Honourable
Mr. Justice Chiasson

I agree:

The Honourable Mr. Justice Mackenzie

I agree:

The Honourable Mr. Justice Bauman


